         Case 3:16-cv-01345-AWT Document 137 Filed 01/15/19 Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF CONNECTICUT

JOSEPH VELLALI et al.,

Plaintiffs,
                                                  No. 3:16-cv-01345-AWT
v.

YALE UNIVERSITY et al.,                           Hon. Alvin W. Thompson

Defendants.

              PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION

     Plaintiffs Joseph Vellali, Nancy S. Lowers, Jan M. Taschner, and James Mancini

move that the Court certify all claims in this action as a class action under Federal

Rule of Civil Procedure 23(b)(1). Plaintiffs move that the class be defined as follows:

        All participants and beneficiaries of the Yale University Retirement
        Account Plan from August 9, 2010, through the date of judgment,
        excluding the Defendants.

     Plaintiffs also move that the Court appoint each of them as representatives of

this class and appoint their attorneys—Schlichter, Bogard & Denton LLP—as class

counsel for the class under Federal Rule of Civil Procedure 23(g). The facts and law

supporting this Motion are set forth in the Memorandum in Support of Plaintiffs’

Motion for Class Certification, filed herewith.




                                           1
      Case 3:16-cv-01345-AWT Document 137 Filed 01/15/19 Page 2 of 3



January 15, 2019                  Respectfully Submitted,

                                  /s/ Jerome J. Schlichter
                                  SCHLICHTER BOGARD & DENTON LLP
                                  Jerome J. Schlichter (phv01476)
                                  Heather Lea, (phv08416)
                                  Sean E. Soyars (phv08419)
                                  Joel D. Rohlf (phv09849)
                                  100 South Fourth Street, Suite 1200
                                  St. Louis, Missouri 63102
                                  (314) 621-6115, (314) 621-7151 (fax)
                                  jschlichter@uselaws.com
                                  hlea@uselaws.com
                                  ssoyars@uselaws.com
                                  jrohlf@uselaws.com

                                  Stuart M. Katz (ct12088)
                                  Cohen and Wolf, P.C.
                                  1115 Broad Street
                                  Bridgeport, CT 06604
                                  Telephone: (203) 368-0211
                                  Facsimile: (203) 337-5505
                                  skatz@cohenandwolf.com

                                  Attorneys for Plaintiffs




                                    2
        Case 3:16-cv-01345-AWT Document 137 Filed 01/15/19 Page 3 of 3



                              CERTIFICATE OF SERVICE

   I hereby certify that on January 15, 2019, a copy of foregoing was filed

electronically using the Court’s CM/ECF system, which will provide notice of the

filing to all counsel of record.



                                       By: /s/ Jerome J. Schlichter
                                               Jerome J. Schlichter




                                          3
